Exhibit 10.4(a)

 

FIRST AMENDMENT

TO THE

EMPIRE BLUE CROSS AND BLUE SHIELD

EMPLOYEE SAVINGS PLAN TRUST

 

WHEREAS, Empire HealthChoice, Inc. doing business as Empire Blue Cross and Blue
Shield (“Empire”) has sponsored the Empire Blue Cross and Blue Shield Employee
Savings Plan (the “Plan”) and established the Empire Blue Cross and Blue Shield
Employee Savings Plan Trust (the “Trust”) to hold the Plan’s assets; and

 

WHEREAS, WellChoice, Inc. (the ‘Company”), as the successor to Empire adopted
the Plan; adopted the Plan and has assumed the Trust; and

 

WHEREAS, Section 5.2 of the Trust provides for a successor employer to become
the Employer under the terms of the trust in the event of a dissolution, merger
or consolidation, where the successor employer is continuing to carry on all or
substantially all of the business and elects to carry on the provisions of the
Plan; and

 

WHEREAS, pursuant to Section 5.4 of the Trust, the Employer has the right to
amend the Trust at any time; and

 

WHEREAS, the Company desires to amend the Trust, effective as of the close of
business on November 7, 2002, to reflect the change in the sponsorship of the
Trust.

 

NOW THEREFORE, effective after the close of business on November 7, 2002, the
Trust is hereby amended as follows:

 

1. The introductory paragraph of the Trust is amended by inserting the following
sentence at the end there of:

 

“Notwithstanding the foregoing, effective as of the close of business on
November 7, 2002, ‘Employer’ shall mean WellChoice, Inc., a for-profit
corporation.”

 

IN WITNESS WHEREOF, the Company has executed this amendment as of this 18th day
of December, 2002.

 

WELLCHOICE, INC.

By:

 

/s/ Michael A. Stocker, M.D.

--------------------------------------------------------------------------------